Citation Nr: 0516241	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-07 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cerebrovascular 
accident as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from June 1984 until June 1986 
and again from January 1990 until February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

On January 20, 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board no longer has 
jurisdiction over this claim. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (a), (b), (c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2004). Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2004).

In a document received by the RO on January 20, 2005, the 
veteran expressed his desire to withdraw his pending appeal 
as to service connection for a cerebrovascular accident as 
secondary to the veteran's service-connected PTSD, and as to  
entitlement to TDIU.  The document was signed by the veteran 
on January 5, 2005. The document lists the veteran's claims 
number on it. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issues on appeal, and that the appeal of the 
issues must be dismissed without prejudice.

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


